Citation Nr: 0709690	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  05-21 380	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in No. Little Rock, Arkansas


THE ISSUE

Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from June 1944 to May 1946.  
He was awarded the Combat Infantry Badge and the Purple Heart 
Medal, among others, for his service.

The veteran and his wife presented sworn testimony in support 
of his appeal during a February 2006 hearing before the 
undersigned Veterans Law Judge.  Following the hearing, the 
veteran and his representative submitted copies of recent VA 
medical records for consideration by the Board of Veterans' 
Appeals (Board) along with a waiver of RO jurisdiction.  
Therefore, the Board will review and consider this new 
evidence along with the rest of the record on appeal.

In March 2007, this appeal was advanced on the Board's docket 
on account of the veteran's age.  


FINDING OF FACT

The veteran's PTSD results in reduced reliability and 
productivity and difficulty in establishing and maintaining 
effective work and social relationships.  


CONCLUSION OF LAW

A 50 percent disability rating is warranted for impairment 
resulting from PTSD from February 2004 until the present.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.125, 
4.130, Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD was granted in a September 2004 
rating decision.  A 30 percent disability rating was awarded.  
The veteran perfected a timely appeal as to this initial 
rating.  He contends that his PTSD causes greater impairment 
than is reflected by the currently-assigned 30 percent 
disability rating and requests that a higher rating be 
awarded.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be 
provided to a claimant before the initial VA decision on a 
claim for benefits and must:  (1) inform the claimant about 
the information and evidence not of record necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004).  Review of the claims file shows 
that the veteran was informed of these elements in a March 
2005 letter.  The veteran was not informed of the law 
governing the assignment of disability ratings and effective 
dates prior to the grant of service connection.  However, the 
Board finds that no prejudice has accrued to him in this 
error and indeed, he has perfected a timely appeal as to the 
disability rating assigned.  See Dunlap v. Nicholson, No. 03-
320 (U.S. Vet. App. Mar. 22, 2007).

The RO provided the veteran with the regulatory provisions 
governing increased rating claims, as well as the substance 
of the regulation pertaining to the VA's duties to notify and 
assist in a Statement of the Case dated in June 2005.  
Accordingly, the Board considers VA's notice requirements to 
have been met.   

VA medical records, service medical records and VA medical 
examinations have been obtained in support of the veteran's 
claim.  The veteran provided sworn testimony in support of 
his appeal during a hearing held by the undersigned Veterans 
Law Judge.  The veteran has submitted private medical records 
and written statements in support of his claims.  He does not 
contend there is and we cannot discern any additional 
outstanding evidentiary development.  Therefore, the Board 
considers the VA's duty to assist requirements to have been 
met.

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Because the veteran has perfected an appeal as to the 
assignment of the initial rating following the initial award 
of service connection for PTSD, the Board is required to 
evaluate all the evidence of record reflecting the period of 
time between the effective date of the initial grant of 
service connection, February 2004, until the present.  
Fenderson v. West, 12 Vet. App. 119 (1999).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

Under the governing regulatory criteria, PTSD is rated under 
a "General Rating Formula for Mental Disorders."  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  The pertinent provisions of 
the General Formula are as follows:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  
[30 percent]

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short-and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent]

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately, and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]  38 C.F.R. § 4.130.

Review of the veteran's medical records reveals that he has 
complained of nightmares related to his experiences in 
service and difficulty sleeping for many years.  The initial 
diagnosis of PTSD was rendered in July 2004 during a VA 
examination conducted in conjunction with his claim for 
service connection.  At that time, in addition to nightmares, 
he reported that he avoids noises and crowds, including 
staying away from restaurants and stores, and that he avoids 
war movies.  Occupationally, he is a retired accountant and 
reported spending the majority of his time taking care of his 
wife, who was experiencing some health difficulties.  
Socially, he stated that worked in his garden and visited 
with neighbors.  Clinically, the examiner noted some mild 
dysphoria and mildly depressed mood.  The examiner rendered a 
diagnosis of chronic PTSD and assigned a Global Assessment of 
Functioning (GAF) Score of 51.  The examiner commented that 
there was no evidence of any psychiatric disorder, other than 
PTSD.

The veteran receives regular VA psychiatric treatment and 
takes prescription medication on a regular basis for control 
of his PTSD symptomatology.  He also takes prescription 
medication as needed for anxiety and panic symptoms.  His 
medical records from 2004 to 2006 reflect that various 
medications were tried in the attempt to find the best fit 
for his situation.  It is clear that he requires regular 
medication for the management of his PTSD, however.

The veteran underwent another VA examination in April 2005.  
Again, the examiner noted dysphoria and depressed mood.  The 
examiner rendered a diagnosis of chronic PTSD and assigned a 
GAF score of 45.  Treatment records subsequent to the April 
2005 VA examination reflect assigned GAF scores of 40 and 45.

During the hearing on appeal, the veteran discussed his 
nightmares and episodes of panic.  The veteran's wife 
described how disoriented the veteran gets after he wakes up 
from a nightmare and the severity of the nightmares 
themselves.

Following review of the entire evidence of record, the Board 
is of the opinion that the veteran's PTSD results in 
impairment which is more nearly analogous to the criteria for 
a 50 percent disability rating.  The overall picture of the 
veteran's PTSD reflects occupational and social impairment 
with reduced reliability and productivity due to symptoms 
including panic attacks more than once a week, impairment of 
short-and long-term memory; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships, as required for the assignment of a 50 percent 
disability rating under 38 C.F.R. § 4.130.  

The assignment of GAF scores of 40 and 45 represents the 
assessments of mental health professionals that the veteran 
has "serious symptoms or any serious impairment in social, 
occupational ... functioning," or "major impairment in 
several areas."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, Fourth Edition, The American Psychiatric 
Association (1994), (DSM-IV).

For these reasons, the Board finds that the assignment of a 
50 percent disability rating more appropriately compensates 
the veteran for impairment resulting from PTSD.  In reaching 
this conclusion, the medical evidence indicating his need for 
regular treatment and medication, and the veteran's own 
statements regarding his difficulty sleeping, his nightmares, 
and his avoidance of many activities are particularly 
persuasive.  The assignment of a 50 percent disability rating 
is compatible with the diagnostic assessments and the GAF 
scores assigned by his mental health care providers and the 
VA examiners, as well.  The hearing testimony was also 
credible and persuasive and is deemed helpful to the Board.  
See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  

However, the Board holds that the preponderance of the 
evidence is against the assignment of a disability rating in 
excess of 50 percent.  While the veteran's PTSD is shown to 
result in occupational and social impairment with reduced 
reliability and productivity, it is not shown to cause 
deficiencies in most areas, or total occupational and social 
impairment as required for the assignment of a 70 percent or 
100 percent disability rating under the General Rating 
Formula for Mental Disorders.  The veteran's PTSD is not 
shown or indeed alleged to cause near-continuous panic or 
depression affecting the ability to function independently, 
impaired impulse control or the inability to establish and 
maintain effective relationships, or other similar examples 
of the level of impairment contemplated in the criteria for 
the award of a 70 percent schedular disability rating.





ORDER

A 50 percent disability rating is granted for PTSD, subject 
to the laws and regulations governing the award of monetary 
benefits.




____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


